393 U.S. 480 (1969)
PROVISION SALESMEN & DISTRIBUTORS UNION, LOCAL 627, AMALGAMATED MEAT CUTTERS & BUTCHER WORKMEN OF NORTH AMERICA, AFL-CIO
v.
UNITED STATES ET AL.
No. 790.
Supreme Court of United States.
Decided January 27, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Louis Waldman and Seymour M. Waldman for appellant.
Solicitor General Griswold and Assistant Attorney General Zimmerman for the United States.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed. United Mine Workers of America v. Pennington, 381 U.S. 657; American Federation of Musicians v. Carroll, 391 U.S. 99; and Los Angeles Meat Drivers Union v. United States, 371 U.S. 94.
MR. JUSTICE STEWART is of the opinion that probable jurisdiction should be noted.